706 S.E.2d 469 (2011)
STATE
v.
Stevie WILLIAMS.
No. 522P10-2.
Supreme Court of North Carolina.
March 10, 2011.
Stevie Williams, Clinton, for Williams, Stevie.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
G. Dewey Hudson, District Attorney, for State.
The following order has been entered on the motion filed on the 8th of February 2011 by Defendant for Petition for Leave to Amend Petition for Discretionary Review:
"Motion Dismissed as Moot by order of the Court in conference, this the 10th of March 2011."